NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MAJD KAM-ALMAZ,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5059
App-sal from the United States Court of Federa1
Claims in case no. 09-CV-007, Judge Lawrence M. Baskir.
ON MOTION
Before O’MALLEY, Circuit Judge.
0 R D E R
Mus]im Advocates moves for leave to file a brief amicus
curiae in support of the appellant The United States filed
a response and then moved to amend its response to
indicate that it does not oppose the motion.
Upon consideration thereof
IT ls ORDERE1) THAT:

KAM-ALMAZ V. US 2
(1) Muslim Advocates’ motion is granted The motion
to amend the response is granted
(2) The United States’ brief is due within 40 days of
the date of filing of this order.
FOR THE COURT
 3 §§  /s/ Jan Horba1y
Date J an Horba1y
Clerk
cc: Matthew J. Dowd, Esq.
S
Sarah A. Murray, Esq. F"_EB
AmJ`ad M» Kha11, ESq. u.s. coram oF APPeALs FOR
ms renew cmcurr
SEP 30 2011
]AN HORBALY
CLERK